IN THE COURT OF APPEALS OF IOWA

                                    No. 18-1853
                                Filed June 5, 2019


TELLY LAWON NIX,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.



       Telly Nix appeals the district court’s denial of his application for

postconviction relief, which we construe as a motion to correct an illegal sentence.

WRIT ANNULLED.




       John L. Thompson, Tama, for appellant.

       Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee State.



       Considered by Vogel, C.J., and Mullins and Bower, JJ.
                                              2


MULLINS, Judge.

       In his application for postconviction relief (PCR), Telly Nix identified he was

convicted of first-degree robbery “and was given a mandatory sentence simply

because he was over the age of 18.” However, he argued “he was immature and

still too young to make responsible decisions,” and his mandatory minimum

sentence therefore violates his constitutional rights of due process and equal

protection, as well his right to be free from cruel and unusual punishment.

       A claim that a criminal sentence is unconstitutional amounts to an assertion

that the sentence is illegal, and an illegal sentence may be corrected at any time.

State v. Lyle, 854 N.W.2d 378, 382 (Iowa 2014). We construe Nix’s application as

a motion to correct an illegal sentence, the denial of which he has no right to appeal

from. See State v. Propps, 897 N.W.2d 91, 96–97 (Iowa 2017); see also Bonilla

v. State, 791 N.W.2d 697, 699–700 (Iowa 2010). The proper form of review is by

a petition for writ of certiorari. Propps, 897 N.W.2d at 97. We therefore treat Nix’s

notice of appeal and appellate briefs as a petition for writ of certiorari, grant the

writ, and proceed to the merits of his claims. See Iowa R. App. P. 6.108.

       The State moved for summary disposition of Nix’s application, arguing the

supreme court’s decision in Lyle1 only applies to juveniles offenders.2 The State

moved for summary disposition of Nix’s purported amended application on the




1
  The Lyle court held that “all mandatory minimum sentences of imprisonment for youthful
offenders are unconstitutional.” 854 N.W.2d at 400.
2
  The State also argued the application was barred on statute-of-limitations grounds. We
note a claim that a sentence is illegal is not subject to the statute of limitations contained
in Iowa Code section 822.3 (2018). See Veal v. State, 779 N.W.2d 63, 65 (Iowa 2010).
                                          3


same grounds. Following an unreported hearing, the district court denied the

application as follows:

               The gravamen of Mr. Nix’s application is that because he was
       in his early 20s when the crime for which he was convicted was
       committed that the precepts of State vs. Lyle should be applied to
       him. His belief is that because the human brain is not sufficiently
       formed by age 25, that he should not be held to adult standards. That
       is not the law of the State of Iowa.

       The question before us in this certiorari proceeding is whether the district

court’s decision is contrary to law. See Iowa R. App. P. 6.107(1)(a) (allowing

certiorari where a lower tribunal “acted illegally”); State Pub. Defender v. Iowa Dist.

Ct., 744 N.W.2d 321, 321 (Iowa 2008) (“[I]llegality exists . . . when the court has

not properly applied the law.” (citation omitted)).

       On appeal, Nix essentially asks us to extend the application of Lyle to adult

criminal offenders. The supreme court has made clear that its sentencing scheme

for juvenile offenders has “no application to sentencing laws affecting adult

offenders.” Lyle, 854 N.W.2d at 403. “[T]he line between being a juvenile and an

adult was drawn for cruel and unusual punishment purposes at eighteen years of

age.” State v. Seats, 865 N.W.2d 545, 556 (Iowa 2015) (discussing Roper v.

Simmons, 543 U.S. 551, 574 (2005)). Nix was not a juvenile at the time of his

offense. He is not entitled to be treated as a juvenile for purposes of sentencing.

The district court’s conclusion of the same was not contrary to law. We also note

our previous rejection of arguments identical to Nix’s.3 We see no reason to

deviate from these prior decisions.


3
 See, e.g., Pendleton v. State, No. 18-0082, 2019 WL 1486588, at *2 (Iowa Ct. App. Apr.
3, 2019); Cook v. State, No. 17-1245, 2019 WL 719163, at *4 (Iowa Ct. App. Feb. 20,
2019); Swan v. State, No. 17-0877, 2018 WL 6706212, at *3 (Iowa Ct. App. Dec. 19,
                                           4

       To the extent Nix argues not extending the application of Lyle to adult

offenders violates the constitutional guarantee to equal protection of the laws, we

disagree. See Lyle, 854 N.W.2d at 395 (noting juveniles “are constitutionally

different from adults for purposes of sentencing” (quoting Miller v. Alabama, 132

S. Ct. 2455, 2464 (2012))); Varnum v. Brien, 763 N.W.2d 862, 883 (Iowa 2009)

(“[T]he equal protection guarantee requires that laws treat all those who are

similarly situated with respect to the purposes of the law alike.”); see also Hall,

2018 WL 4635685 at *6; Nassif, 2018 WL 3301828, at *1.

       Finally, Nix argues the court erred in summarily disposing of his application

without providing him a hearing. The record before us shows he was granted a

hearing. Nix seems to complain that he was not given an opportunity to conduct

discovery before the hearing. The record belies his claim. The State filed its

motion for summary disposition in June 2018. About a week later, the court

scheduled a hearing on the motion to take place in August. PCR counsel moved

for a continuance, requesting “additional time to allow the undersigned to gather

information . . . and obtain exhibits and other documentation, if appropriate, prior

to hearing.”   Over the State’s resistance, the court granted the motion and

continued the hearing to October. The hearing was held as scheduled. Nix had


2018); State v. Mubarak, No. 17-2056, 2018 WL 5839848, at *3 (Iowa Ct. App. Nov. 7,
2018); State v. Hall, No. 17-0570, 2018 WL 4635685, at *5 (Iowa Ct. App. Sept. 26, 2018);
Nassif v. State, No. 17-0762, 2018 WL 3301828, at *1 (Iowa Ct. App. July 5, 2018); State
v. Wise, No. 17-1121, 2018 WL 2246861, at *3 (Iowa Ct. App. May 16, 2018); Smith v.
State, No. 16-1711, 2017 WL 3283311, at *3 (Iowa Ct. App. Aug. 2, 2017); Thomas v.
State, No. 16-0008, 2017 WL 2665104, at *2 (Iowa Ct. App. June 21, 2017); Schultz v.
State, No. 16-0626, 2017 WL 1400874, at *1 (Iowa Ct. App. Apr. 19, 2017); Kimpton v.
State, No. 15-2061, 2017 WL 108303, at *3 (Iowa Ct. App. Jan. 11, 2017); State v. Davis,
No. 15-0015, 2015 WL 7075820, at *1–2 (Iowa Ct. App. Nov. 12, 2015); State v. Vance,
No. 15-0070, 2015 WL 4936328, at *2 (Iowa Ct. App. Aug. 19, 2015); State v. Clayton,
No. 13-1771, 2014 WL 5862075, at *6 (Iowa Ct. App. Nov. 13, 2014).
                                         5


ample time to compile materials the court is allowed to consider under Iowa Code

section 822.6 in ruling on a motion for summary disposition. The fact that he

supposedly failed to do so does not render the court’s ruling illegal.

       We conclude the district court correctly applied the law in this case. We

therefore annul the writ.

       WRIT ANNULLED.